Citation Nr: 0027864	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of an initial rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to June 1973, 
in addition to more than 17 years of unverified service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 

This case was remanded by the Board in November 1998 and has 
been returned for appellate review.  

The Board notes that the RO, in a May 1998 decision, denied 
entitlement to an earlier effective date for bilateral 
hearing loss.  The claims folder does not contain a notice of 
disagreement to this decision.  Accordingly, the only issue 
currently on appellate status before the Board is the issue 
noted on the front page of this decision.


FINDING OF FACT

The veteran has Level III hearing in the right ear and Level 
VI hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1999); 38 C.F.R. §§ 4.85-4.87 (1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for bilateral hearing loss does not accurately 
reflect the severity of his disability.  He maintains that he 
is entitled to either a 30 percent or a 50 percent evaluation 
for hearing loss due to his length of service in the Air 
Force.  In addition, he maintains that private audiological 
findings show that his hearing is worse than is shown by his 
VA audiological examination.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a). 

Service connection for hearing loss was granted by the RO in 
a May 1997 rating decision, and a 10 percent evaluation was 
assigned, effective February 1997.  This decision was based 
on service medical records that noted the presence of 
bilateral hearing loss on separation from service, as well as 
on an April 1997 VA examination report that noted a diagnosis 
of moderate to severe sensorineural hearing loss from 1500 to 
8000 Hertz bilaterally.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances, and do not represent liberalizing 
interpretations of regulations.  Accordingly, the 
requirements of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), are not for application in this case.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC) 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability for service-connected defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  (Copies of these tables from the rating code were 
provided to the veteran and his representative in the 
statement of the case.)

VA audiological evaluation of the veteran in April 1997 VA 
disclosed pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
75
75
LEFT
20
25
65
80
95

The average pure tone threshold for the top four frequencies 
was 60 decibels in the right ear, and 66 decibels in the left 
ear.  Speech recognition ability, as disclosed on Maryland 
CNC examination, was 84 percent in the right ear and 68 
percent in the left ear.

The veteran submitted private medical records from July 1997 
from Audiology Practice and Clinics, University Hospitals.  
These records noted pure tone thresholds, in decibels, to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
80
90
LEFT
25
25
60
80
100

The average pure tone threshold for the top four frequencies 
was 64 decibels in the right ear, and 66 decibels in the left 
ear.  The audiology report did not include speech recognition 
findings that are compatible with the requirements of 
38 C.F.R. § 4.85(a).  

Pursuant to a November 1998 remand by the Board, the veteran 
was reexamined by VA in January 1999.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
75
80
LEFT
20
20
55
85
100

The average pure tone threshold for the top four frequencies 
was 59 percent in the right ear, and 65 in the left ear.  
Speech discrimination testing revealed speech recognition 
ability of 84 percent in the right ear and of 88 percent in 
the left ear.

The veteran has submitted additional private audiology 
reports dated in January 1999 and June 1999, from Audiology 
Clinic, Northwest Medical Center.  The January 1999 report 
showed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
75
80
LEFT
20
20
55
85
100

The average pure tone threshold for the top four frequencies 
was 59 percent in the right ear, and 65 percent in the left 
ear.  

The June 1999 audiology report showed pure tone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
75
85
LEFT
10
20
60
80
110

The average pure tone threshold for the top four frequencies 
was 63 percent in the right ear, and 68 percent in the left 
ear.  Again, for both the January and the June 1999 private 
audiology reports, speech recognition findings compatible 
with the requirements of 38 C.F.R. § 4.85(a) were not 
included.  

In this case, the audiometry findings from the April 1997 VA 
examination are consistent with Level III hearing in the 
right ear, and Level VI hearing in the left ear.  The 
audiometry findings from the January 1999 VA examination are 
consistent with Level III hearing in both the right and left 
ears.  The private audiology reports did not include speech 
recognition figures compatible with the requirements of 
38 C.F.R. § 4.85(a).

Contrary to the veteran's assertions that there is a large 
difference between the private and the VA results, the Board 
finds no material difference between the puretone findings 
made the VA audiologists and those made by Audiology Practice 
and Clinics and Audiology Clinics.  At most frequencies, the 
most favorable VA findings are virtually identical with the 
most favorable private findings.  

Using the results most favorable to the veteran at a 
particular frequency (whether VA or private), none of the 
findings warrant an evaluation in excess of 10 percent under 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 for the 
veteran's bilateral hearing loss.  The Board notes in 
particular that, both under the old criteria and under the 
new criteria, an evaluation in excess of 10 percent for 
hearing loss requires either a Level III hearing loss in one 
ear and a Level VII hearing in the poorer ear, or, a Level IV 
hearing loss in one ear and a level VI loss in the other, or, 
a Level V hearing acuity in each ear.  The preponderance of 
the evidence establishes that the veteran simply does not 
meet these criteria at the present time.

The veteran has essentially argued that the private audiology 
reports do contain speech recognition findings compatible 
with the requirements of 38 C.F.R. § 4.85(a).  The Board 
notes, however, that, as a layman, he is not competent to 
provide an opinion requiring medical knowledge, such as an 
opinion that a given set of findings on a medical chart are 
compatible with a specific medical standard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes in particular that the veteran has labeled 
the "speech audiometry" portion of the November 1999 
private audiologic examination report as "CNC Speech 
Discrimination Test Maryland."  The veteran's lay assertion 
that these "speech audiometry" findings are identical to 
the speech discrimination evaluation required under the 
regulatory criteria is not supported by any medical evidence 
or opinion so stating.  The examiner who conducted the 
January 1999 VA examination provided some explanation as to 
the possible differences between the methods used in 
conducting the private examinations as compared to the VA 
examinations.  This explanation, which discusses the 
differences in the testing, contradicts the veteran's lay 
assertion that the Board should treat the private "speech 
audiometry" report as interchangeable with the Maryland CNC 
examination. 

The Board, therefore, finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bilateral hearing loss.  In reaching this decision, the Board 
has considered the history of the veteran's hearing loss, as 
well as the current clinical manifestations.  38 C.F.R. 
§§ 4.1, 4.2.  In addition, the Board has considered the 
doctrine of reasonable doubt; however, there is no medical 
evidence of hearing loss which would approximate the criteria 
for a compensable rating.  The preponderance of the evidence 
is against the appellant's claim and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

